DETAILED ACTION
This action is responsive to the Application filed on 05/20/2021. Claims 1-20 are pending in the case. Claims 1, 9, and 15 are the independent claims.
This action is non-final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.
Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement(s) is/are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action.
Specification
Applicant’s assistance is required in identifying and correcting any deficiencies in the disclosure discovered during prosecution.
Claim Objections
Claim 1 (and thus dependent claims 2-8) is objected to for reciting “…(2) updated the…” where “…(2) updating the…” was perhaps intended.
Claim 20 is objected to as being a substantial duplicate of claim 19 (each recites the identical limitation: The device of claim 15 wherein detecting that the user has shifted the focus from the GUI window comprises detecting that the user has minimized the GUI window.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 6-8, 9-10, 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7, 8, 12, 13-16 of U.S. Patent No. 11,048,378 in view of STACKOVERFLOW (How to detect if a variable has changed. Question posted on at Stack Overflow on 03/23/2011. Retrieved from [https://stackoverflow.com/questions/5401527/how-to-detect-if-a-variable-has-changed] on [03/10/2022]. 4 pages). The table below shows the claimed elements of the instant application and the corresponding recitation in the reference patent.  Those differences which are of a substantial nature and not a mere restatement or word variation are underlined.
Pending claim
Patented claim of US 11,048,378 B1
1. A computer implemented method, comprising the steps of: displaying, on a screen, a graphical user interface (GUI) window illustrating at least one data value; detecting that a user has shifted a focus from the GUI window; in response to determining the user has shifted the focus from the GUI window, storing a last seen value of the at least one data value in a status data structure; determining whether the user has shifted the focus back to the GUI window; in response to determining that the user has shifted the focus back to the GUI window, comparing a current value of the at least one data value with the last seen value stored in the status data structure; and in response to determining that the current value and the last seen value are different, (1) highlighting one or more changes between the current value of the at least one data value and the last value of the at least one data value, and updating the status data structure, wherein the updating includes storing the current value as the last seen value in the status data structure.







determining whether the user has shifted the focus back to the GUI window;


in response to determining that the user has shifted the focus back to the GUI window …








highlighting one or more changes between a current value of the one or
more data values and a last seen value of the one or more data values, …
or more data values.
. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time.
2. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus from the GUI 
window comprises detecting that a mouse has not been moved for a predetermined amount of time.
3. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus from the GUI window comprises detecting that the user has minimized the GUI window.
3. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus from the GUI 
window comprises detecting that the user has minimized the GUI window.
4. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus back to the GUI window comprises detecting that an application associated with the GUI window has been initialized.
4. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus back to the GUI
window comprises detecting that an application associated with the GUI window has been initialized.
7. The computer implemented method of claim 1 wherein the status data structure comprises JavaScript localStorage.
6. The computer implemented method of claim 1 wherein the status data structure comprises JavaScript loca!Storage.
8. The computer implemented method of claim 1 wherein the status data structure is stored in a storage device associated with a mobile device.
7. The computer implemented method of claim 1 wherein the status data structure is stored in a storage device associated
with a mobile device.
9. A device comprising: a processor; a web browser executing on the processor, the web browser displaying a graphical user interface (GUI) displaying a set of data values; and software executing on the processor, the software configured to: detect that a user has shifted a focus from the GUI; store a last seen value of the at least one data value in a status data structure; determine whether the user has shifted the focus back to the GUI window; compare a current value of the at least one data value with the last seen value stored in the status data structure in in response to determining that the current value and the last seen value are different: (1) highlight one or more changes between the last seen value of the at least one data value and the current value of the at least one data value, and (2) update the data structure, wherein updating the data structure includes storing the current value as the last seen value.

a web browser executing on the processor …, the web browser displaying a graphical user interface (GUI) displaying a set of data values; and
software executing on the processor, the software configured to:
detect that a user has shifted a focus from the GUI;




detect that the user has shifted the focus back to the GUI; and
in response to detecting that the user has shifted the focus back to the GUI, highlight changes between a
last seen state of the set of data values and a current state of the set of data values, …
The device of claim 9 wherein detecting that the user has shifted the focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time.
12. The device of claim 8 wherein the software is further configured to detect that the user has shifted the focus from
tl1e GUI by determining that a mouse has not moved in a predetermined amount of time.
15. A device comprising: a processor; and an application executing on the processor, the application displaying a graphical user interface (GUI) that displays at least one data value, the application configured to: 

maintain a data structure that associates a last seen value of the at least data value with a current value of the at least one data value; 

detect that a user has shifted a focus from the GUI and then back to the GUI; 


in response to detecting that the user has shifted the focus back to the GUI and determining that the last seen value and the current value are different. highlight one or more changes between the last seen value and the current value.
13. A device comprising: a processor;
an application executing on the processor of the device, the application displaying a graphical user interface (GUI) that displays a set of data values to a user; and the application configured to:






detect that the user has shifted a focus from the GUI; detect that the user has shifted the focus back to the GUI;

in response to detecting that the user has shifted focus back to the GUI, 



highlight changes between a last seen state of the set of data values and a current state of the set of data values…
16. The device of claim 15 wherein the GUI is a dashboard.
14. The device of claim 13 wherein the GUI is a dashboard.
The device of claim 15 wherein the device is a mobile device.
15. The device of claim 13 wherein the device is a mobile device.
18. The device of claim 15 wherein the application detects that the user has shifted the focus from the GUI by determining that no input has occurred for a predetermined amount of time.
16. The device of claim 13 wherein the application detects that the user has shifted the focus from the GUI by determining that no input has occurred for a predetermined amount of time.


Regarding independent claim 1, as can be seen in the above table, patented claim 1 teaches all the pending claim elements except:
in response to determining the user has shifted the focus from the GUI window, storing a last seen value of the at least one data value in a status data structure which is suggested by the patented claim in order to have a last seen value and which is recited in the last limitation of the patented claim;
comparing a current value of the at least one data value with the last seen value stored in the status data structure; and in response to determining that the current value and the last seen value are different, performing the highlighting action which is similarly suggested by the patented claim in order to identify the change which will be highlighted; and
updating the status data structure, which is suggested by the patented claim which already stores the current value as the last value.
In the STACKOVERFLOW reference, on page 1, user Amplify91 explains the basic algorithm being used for detecting a change in a variable and why detecting the change is useful (see screen shot next page):


    PNG
    media_image1.png
    344
    814
    media_image1.png
    Greyscale
In claim language, the above algorithm may be mapped to:storing a last seen value (initial) of the at least one data value in a status data structure (in memory);comparing a current value (x) of the at least one data value with the last seen value stored in the status data structure (if (x!=initial); and in response to determining that the current value and the last seen value are different perform some function; andupdating the status data structure (by resetting initial x for future change tests).
Note that in this code example “initialx” and “x” are associated because they have same name. Also on page 1, user ypercube suggested wrapping the code into an object (an example of a data structure) where the comparison is a method of the object (as any programmer in the art would immediately recognize, this would allow for the comparison of values besides integers, such as floats, strings, and more complex data structures such as arrays, however this is not necessary for the rejection of the claim). 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of patented claim 1 and STACKOVERFLOW before them, to have modified the patented claim to include the additional bookkeeping steps (in response to determining the user has shifted the focus from the GUI window, storing a last seen value of the at least one data value in a status data structure; updating the status data structure) and comparison steps (comparing a current value of the at least one data value with the last seen value stored in the status data structure; and in response to determining that the current value and the last seen value are different), motivated by the need for such bookkeeping in the patented claim in order to determine the change to be highlighted (in other words, motivated by common sense).
Regarding dependent claims 2-4 and 7-8 the recitation of these elements is identical in patented claims 2-4 and 6-7 respectively.
Regarding independent claim 9, under similar rational as was discussed with respect to claim 1, patented claim 8 in view of STACKOVERFLOW may be relied upon to teach all the elements of independent claim 9.
Regarding dependent claim 10, the recitation is identical in patented claim 12.
Regarding independent claim 15, under similar rational as was discussed with respect to claim 1, patented claim 13 in view of STACKOVERFLOW may be relied upon to teach all the elements of independent claim 15.
Regarding dependent claims 16-18, the recitations are identical in patented claims 14-16.
Claims 1-4, 7-8, 9, 15, 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-8, 9, 12-14 of U.S. Patent No. 11,054,962 in view of STACKOVERFLOW. The table below shows the claimed elements of the instant application and the corresponding recitation in the reference patent.  Those differences which are of a substantial nature and not a mere restatement or word variation are underlined.
Pending claim
Patented claim of US 11,054,962 B1
1. A computer implemented method, comprising the steps of: displaying, on a screen, a graphical user interface (GUI) window illustrating at least one data value; detecting that a user has shifted a focus from the GUI window; in response to determining the user has shifted the focus from the GUI window, storing a last seen value of the at least one data value in a status data structure; determining whether the user has shifted the focus back to the GUI window; in response to determining that the user has shifted the focus back to the GUI window, comparing a current value of the at least one data value with the last seen value stored in the status data structure; and in response to determining that the current value and the last seen value are different, (1) highlighting one or more changes between the current value of the at least one data value and the last value of the at least one data value, and (2) updating the status data structure, wherein the updating includes storing the current value as the last seen value in the status data structure.

displaying, on a screen, a graphical user interface (GUI) window illustrating one or more entries of a set of data;


determining whether the user has shifted the focus back to the GUI window;
in response to determining that the user has shifted the focus back to the GUI window:identifying one or more changes between a current value of the one or more entries and a last seen value of the one or more entries;
highlighting the identified one or more changes between the current value of the one or more entries and the last seen value of the one or more entries …; and
storing, in a status data structure, an indicator indicating that one or more current entries that are currently part of the set of data have been seen by the user when the user has shifted the focus back.
. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time.
2. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus from the GUI 
window comprises detecting that a mouse has not been moved for a predetermined amount of time.
3. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus from the GUI window comprises detecting that the user has minimized the GUI window.
3. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus from the GUI 
window comprises detecting that the user has minimized the GUI window.
4. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus back to the GUI window comprises detecting that an application associated with the GUI window has been initialized.
4. The computer implemented method of claim 1 wherein detecting that the user has shifted the focus back to the GUI
window comprises detecting that an application associated with the GUI window has been initialized.
The computer implemented method of claim 1 wherein the status data structure comprises JavaScript localStorage.
7. The computer implemented method of claim 1 wherein the status data structure comprises JavaScript loca!Storage.
8. The computer implemented method of claim 1 wherein the status data structure is stored in a storage device associated with a mobile device.
8. The computer implemented method of claim 1 wherein the status data structure is stored in a storage device associated
with a mobile device.
9. A device comprising: a processor; a web browser executing on the processor, the web browser displaying a graphical user interface (GUI) displaying a set of data values; and software executing on the processor, the software configured to: detect that a user has shifted a focus from the GUI; store a last seen value of the at least one data value in a status data structure; determine whether the user has shifted the focus back to the GUI window; compare a current value of the at least one data value with the last seen value stored in the status data structure in response to determining that the user has shifted focus back to the GUI window; in response to determining that the current value and the last seen value are different: (1) highlight one or more changes between the last seen value of the at least one data value and the current value of the at least one data value, and (2) update the data structure, wherein updating the data structure includes storing the current value as the last seen value.
9. A system comprising: a device having a processor, the processor configured to
execute a web browser, the web browser displaying a graphical user interface (GUI) displaying one or more entries of a set of data; and software executing on the processor, the software configured to:
detect that a user has shifted a focus from the GUI the software further configured to detect that the user has shifted the focus back to the GUI; and
 

in response to detecting that the user has shifted the focus back to the GUI, identify one or more changes between a current value of the one or more entries and a last seen value of the one or more entries; andhighlight the identified one or more changes between the current value of the one or more entries and the last seen value of the one or more entries, …



11. The system of claim 9 wherein the software is further configured to store, in a status data structure, an indicator that the one or more entries that are currently part of the set of data have been seen by the user.
15. A device comprising: a processor; and an application executing on the processor, the application displaying a graphical user interface (GUI) that displays at least one data value, the application configured to: 


maintain a data structure that associates a last seen value of the at least data value with a current value of the at least one data value; 

detect that a user has shifted a focus from the GUI and then back to the GUI; 


in response to detecting that the user has shifted the focus back to the GUI and determining that the last seen value and the current value are different. highlight one or more changes between the last seen value and the current value.



store an indicator indicating that one or more current entries that are currently part of the set of data have been seen by the user when the user has shifted the
focus back.



detect that the user has shifted a focus from the GUI; detect that the user has shifted the focus back to the GUI;

in response to detecting that the user has shifted focus back to the GUI:identify one or more changes between a current value of the one or more entries and a last seen value of the one or more entries; 

The device of claim 15 wherein the device is a mobile device.
13. The device of claim 12 wherein the device is a mobile device.
18. The device of claim 15 wherein the application detects that the user has shifted the focus from the GUI by determining that no input has occurred for a predetermined amount of time.
14. The device of claim 12 wherein the application detects that the user has shifted the focus from the GUI by determining that no input has occurred for a predetermined amount of time.


Regarding independent claim 1, it is clear from above that the deficiencies of patented claim 1 are the explicit recitation of: 
in response to determining the user has shifted the focus from the GUI window, storing a last seen value of the at least one data value in a status data structure where the patented claim must have some mechanism for recording the last seen value;
comparing a current value of the at least one data value with the last seen value stored in the status data structure; and in response to determining that the current value and the last seen value are different where the patented claim identifies the change; and
updating the status data structure to store the last seen value.
Relying on the same teachings in STACKOVERFLOW as previously discussed, patented claim 1 in view of STACKOVERFLOW may be relied upon to teach the necessary bookkeeping steps (in response to determining the user has shifted the focus from the GUI window, storing a last seen value of the at least one data value in a status data structure; updating the status data structure) and comparison steps (comparing a current value of the at least one data value with the last seen value stored in the status data structure; and in response to determining that the current value and the last seen value are different), the combination motivated by the need for such bookkeeping in the patented claim in order to identify the change to be highlighted as recited in the patented claim (in other words, motivated by common sense).
Regarding dependent claims 2-4, 7-8, the recitations are identical to patented claims 2-4, 7-8.
Regarding independent claim 9, under similar rational as was discussed with respect to claim 1, patented claim 9 in view of STACKOVERFLOW may be relied upon to teach all the elements of independent claim 9.
Regarding independent claim 15, under similar rational as was discussed with respect to claim 1, patented claim 12 in view of STACKOVERFLOW may be relied upon to teach all the elements of independent claim 15.
Regarding dependent claims 17-18, the recitations are identical to patented claims 13-14.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art 
Claims 1, 3, 5-6, 15-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over BUCK(Pub. No.: US 2006/0037038 A1) in view of STACKOVERFLOW.
Regarding claim 1, BUCK teaches the computer implemented method (abstract; see example device in FIG 3), comprising the steps of: 
displaying, on a screen, a graphical user interface (GUI) window illustrating at least one data value (FIG 4A [0032] step 402 monitor user’s gaze coordinates in relation to at least one monitor display, where the “monitor display” is showing a user interface, such as a [0005] real-time trading application or any other graphical display of time-varying data); 
detecting that a user has shifted a focus from the GUI window (FIG 4A [0032] step 404, the gaze control application 304 detects the user's eyes shifting away from at least one monitor display or from one or more windows or user interfaces being displayed; events other than user’s gaze shifting could also be detected); 
in response to determining the user has shifted the focus from the GUI window, storing a last seen value of the at least one data value in a status data structure (FIG 4A [0034] step 408, the display manager application 306 may start management of data being displayed on the monitor… includes recording all data of trading session, plus a timestamp of when gaze was shifted away in order to identify the start of the relevant data);
determining whether the user has shifted the focus back to the GUI window (FIG 4A [0036] step 410, the gaze control application 306 determines if the user's gaze has returned back to the monitor or to one or more windows being displayed on the monitor); 
in response to determining that the user has shifted the focus back to the GUI window ([0036] when the user’s gaze returns…), 
(1) highlighting one or more changes between the current value of the at least one data value and the last value of the at least one data value (FIG 4B [0038] provide report of display activity to user, where the report [0037] could be a series of textual and/or graphical displays of what happened; could include a series of window/screen shots or video data highlighting certain elements on the user interfaces during the user’s time away; or other formats), and (2) updating the status data structure, wherein the updating includes storing the current value as the last seen value in the status data structure (FIG 4B [0036] at step 412, the display manager application 306 may discontinue data management for the monitor display…record the time when the event happened so that it can later identify the end of the relevant data from the recorded data, relying on the variant that continuously records all data, the timestamp identifies the most recent “last seen” (as in when the user has resumed viewing).
As noted above, BUCK may not be relied upon to expressly disclose comparing a current value of the at least one data value with the last seen value stored in the status data structure; and  in response to determining that the current value and the last seen value are different providing the report with the highlighted changes. Note that [0021] rules may be used to define what could be recorded (such as only the data but not the charts).
STACKOVERFLOW may be relied upon to expressly disclose a “rule” (a conditional statement) to compare a variable with its previous value such that when the variable has a different value, some action is taken, where the previous value is stored in a data structure as follows:
    PNG
    media_image1.png
    344
    814
    media_image1.png
    Greyscale
In claim language, the above algorithm may be mapped to:storing a last seen value (initial) of the at least one data value in a status data structure (in memory);comparing a current value (x) of the at least one data value with the last seen value stored in the status data structure (if (x!=initial); and in response to determining that the current value and the last seen value are different perform some function; andupdating the status data structure (by resetting initial x for future change tests).
Note that in this code example “initialx” and “x” are associated because they have same name. Also on page 1, user ypercube suggested wrapping the code into an object (an example of a data structure) where the comparison is a method of the object (Note: as any programmer in the art would immediately recognize, this would allow for the comparison of values besides integers, such as floats, strings, and more complex data structures such as lists or arrays, however this is not necessary for the rejection of the claim). 
Applying this rule to the language of the claim, one having ordinary skill can immediately recognize comparing a current value of the at least one data value with the last seen value stored in the status data structure; and  in response to determining that the current value and the last seen value are different performing a function such as preparing the report for the user to view the changes made when they were not 
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK and STACKOVERFLOW before them, to have used the technique taught in STACKOVERFLOW when evaluating the data recorded by BUCK in order to highlight a change in the data with a reasonable expectation of success.  The combination is motivated by the teaching in BUCK for user-defined rules for controlling the recorded data and the resulting report, and the teaching in STACKOVERFLOW that the reason the comparison is made is so that a specific function may be triggered.
Regarding dependent claim 3, incorporating the rejection of claim 1, BUCK further teaches wherein detecting that the user has shifted focus from the GUI window comprises detecting that the user has minimized the GUI window ([0042] other events are monitored for detecting user's attention has shifted away/back including minimizing windows, obscuring windows).
Regarding dependent claim 5, incorporating the rejection of claim 1, BUCK further teaches storing, before determining that the user has shifted the focus back to the GUI window, the current value of the at least one data value in the status data structure independent of the last seen value stored in the status data structure ([0034] the system is configured to record data during the entire trading session with timestamps indicating when the user’s attention changed (looked at / looked away)).
Regarding dependent claim 6, incorporating the rejection of claim 1, BUCK further teaches wherein the highlighting includes animating a portion of the GUI to show a transition between the last seen value and the current value of the at least one data value ([0037] the report may include all or some data recorded during the time interval when the user's gaze was away from the monitor, or away from one or more windows ... report could be a series of textual and/or graphical displays of what happened during the user's a way time ... a series of screen/window snapshots, or video data highlighting certain elements on the user interfaces during the user's away time
Regarding claim 15, BUCK in view of STACKOVERFLOW, combined for the reasons discussed above, teaches the device (BUCK: [0015] computer; e.g. client terminal 300 in FIG 3) comprising: 
a processor ([0025] at least a processor); 
an application executing on the processor, the application displaying a graphical user interface (GUI) displaying a set of values (BUCK: client terminal is showing a user interface, such as a [0005] real-time trading application or any other graphical display of time-varying data; [0025] trading application 302 [0026] access to trading information for example; [0028] gaze control application 304, display manager 306; collective operating as a single application for the user; incorporating each application as a module in a larger software application is an obvious rearrangement of software components and well within the ordinary skill of a programmer); and
the application configured to:
maintain a data structure that associates a last seen value of the at least data value with a current value of the at least one data value (BUCK: [0028],[0034] record data events including timestamp of when user looks away from or [0036] looks back at the window or display);
detect that a user has shifted a focus from the GUI and then back to the GUI (BUCK: [0032] detect gaze shifted away or other triggering events [0036] detect gaze has returned [0028] or other triggering event);
in response to detecting that the user has shifted the focus back to the GUI (BUCK [0037-0038] when gaze has returned, prepare report to be presented) and determining that the last seen value and the current value are different (relying on the technique taught in STACKOVERFLOW discussed in claim 1), highlight one or more changes between the last seen value and the current value
Regarding dependent claim 16, incorporating the rejection of claim 15, BUCK further teaches wherein the GUI is a dashboard, relying on the established definition of "dashboard" (see instant application as originally filed, page 2 lines 15-16, specifically: In software systems, graphical user interface (GUI) dashboards are often utilized to display a plurality of data to a user in an easy to read manner), where BUCK has the example [0026] X_ TRADER application showing working orders and/or bid and ask quantities are displayed; not limited to this software).
Regarding dependent claim 19 (20), incorporating the rejection of claim 15 (15), BUCK further teaches wherein detecting that the user has shifted the focus from the GUI window comprises detecting that the user has minimized the GUI window ([0042] other events are monitored for detecting user's attention has shifted away/back including minimizing windows, obscuring windows).
Claims 4, 9, 11-14 are rejected under 35 USC 103 as unpatentable over BUCK in view of STACKOVERFLOW, further in view of WEI, Coach (Pub. No.: US2004/0103373 A1, provided on IDS)
Regarding claim 9, BUCK in view of STACKOVERFLOW, combined for the reasons discussed above, teaches the device (BUCK: [0015] computer; e.g. client terminal 300 in FIG 3) comprising: 
a processor ([0025] at least a processor); 
a {first application} executing on the processor, the {first application}  displaying a graphical user interface (GUI) displaying a set of values (BUCK: client terminal is showing a user interface, such as a [0005] real-time trading application or any other graphical display of time-varying data; [0025] trading application 302 [0026] access to trading information for example); and
software (BUCK: FIG 2 [0028] gaze control application 304, display manager 306) executing on the processor, the software configured to
In the above embodiment, BUCK clearly describes different applications which work together to provide the various claimed functions. In the broader embodiment of FIG 1, these applications are generalized to "trader software" (col 3 line 62), ( col 4 line 46). Thus in a first interpretation, BUCK suggests a single "trader software" configured to perform all the functions. While BUCK teaches communicating with a server (as in FIG 1; the Host Exchange 106), BUCK does not appear to expressly disclose the GUI is provided by a web browser executing on a processor of the client device.
WEI teaches a generalized (abstract) computing system for performing stateful distributed computing includes a client machine having a Client Runtime Environment (CRE) that is adapted to maintain the state of an application in the client machine. WEI explicitly states the system is [0082] suitable for financial trading, and describes a number of benefits for using a web-based application system in [0005-0008].
WEI further identifies a problem with known web-based application systems at [0010] where the state can be lost each time the user reloads the page, thus provides mechanisms for maintaining information between application page loads [0022]. State may be updated [0023] by retrieving additional information and merging it with the known information .... The system may further comprise a real-time bi-directional messaging system for sending and receiving messages between the client machine and a server over a network. The network may be the World Wide Web (web) or a wireless network. The system may further include a web browser and the CRE may run inside or outside the web browser. Additional advantages are described at [0036].
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK in view of STACKOVERFLOW and WEI before them, to have combined BUCK in view of STACKOVERFLOW (a network enabled trading system with bidirectional communication) and WEI (a specific implementation of a web-based application running in an web browser that maintains state across executions and is suitable for trading application) and arrived at the GUI is provided by a web browser
Regarding dependent claim 11, incorporating the rejection of claim 9, BUCK further teaches wherein detecting that the user has shifted focus from the GUI window comprises detecting that the user has minimized the GUI window ([0042] other events are monitored for detecting user's attention has shifted away/back including minimizing windows, obscuring windows).
Regarding dependent claim 12 (4), incorporating the rejection of claim 9 (1), BUCK does not appear to expressly disclose wherein detecting that the user has shifted the focus back to the GUI window comprises detecting that an application associated with the GUI window has been initialized. BUCK is able to detect various events and uses these events as triggers for managing the recording of data in addition to gaze detection (see e.g. [0032],[0037],[0042] restoring the window or the window becoming visible again).
When considering the teachings of WEI as discussed above with respect to claim 9, it is immediately apparent that when the browser-based application of WEI is initialized, the last known state may be restored and the window for the application drawn, thus providing an event that BUCK may detect as a triggering event for the management of the data being displayed.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK in view of STACKOVERFLOW and WEI before them, to have combined BUCK in view of STACKOVERFLOW (a network enabled trading system with bidirectional communication) and WEI (a specific implementation of a web-based application running in an web browser that maintains state across executions and is suitable for trading application) and arrived at the GUI is provided by a web browser executing on a processor of the client device with a reasonable expectation of success, thus providing for detecting that the user has shifted the focus back to the GUI window (detecting a triggering event) comprises detecting that an application associated with the GUI window has been initialized motivated by the benefits for using a web-based application and the improvements described in WEI at [0005-0008],[0010], and [0036].
Regarding dependent claim 13, incorporating the rejection of claim 9, BUCK further teaches wherein the software is further configured to store, before determining that the user has shifted the focus back to the GUI window, the current value of the at least one data value in the status data structure independent of the last seen value stored in the status data structure ([0034] the system is configured to record data during the entire trading session with timestamps indicating when the user’s attention changed (looked at / looked away)).
Regarding dependent claim 14, incorporating the rejection of claim 9, BUCK further teaches wherein the highlighting includes animating a portion of the GUI to show a transition between the last seen value and the current value of the at least one data value ([0037] the report may include all or some data recorded during the time interval when the user's gaze was away from the monitor, or away from one or more windows ... report could be a series of textual and/or graphical displays of what happened during the user's a way time ... a series of screen/window snapshots, or video data highlighting certain elements on the user interfaces during the user's away time; "animating" is interpreted as any series of displays showing changes over time).
Claims 2 and 18 are rejected under 35 USC 103 as unpatentable over BUCK in view of STACKOVERFLOW, further in view of HAYTON (US 6,799,209 B1, provided on IDS).
Regarding dependent claim 2, incorporating the rejection of claim 1, BUCK does not appear to expressly disclose wherein detecting that the user has shifted the focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time. BUCK is able to detect various events and uses these events as triggers for managing the recording of data in addition to gaze detection (see e.g. [0032],[0037],[0042]).
HAYTON is directed to (abstract) monitoring the activity level of a user by the client and managing the network resources, including server resources, in response to the level of activity identified by the client. Determining the activity level of the user at the client includes (col 4 line 6) monitors the screensaver AP/, which is informed of keyboard 74 and mouse 70 inactivity after a period of time ... or activity monitor 38 is sent keyboard 74 and mouse 70 events directly by the operating system ... the activity monitor 38 must time the period of inactivity. ... Once the timer counts up to the predetermined maximum value, or counts down to zero, the activity monitor 38 generates a notification of change of activity and transmits 25 the notification to the server 18.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK in view of STACKOVERFLOW and HAYTON before them, to have combined BUCK (detecting user attention shift) and HAYTON (detecting complete user inactivity based on mouse interaction) and arrived at detecting that the user has shifted focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time (the user is no longer paying attention at all) with a reasonable expectation of success, the combination motivated by a need to possibly change the network resources allocated to the client when the user is not actively using the system (see HAYTON, col 1 line 30).
Regarding dependent claim 18, incorporating the rejection of claim 15, BUCK does not appear to expressly disclose wherein the application detects that the user has shifted the  focus from the GUI by determining that no input has occurred for a predetermined  amount of time. Incorporating the teachings of HAYTON for the reasons discussed with respect to claim 2 cures this deficiency.
Claim 10 is rejected under 35 USC 103 as unpatentable over BUCK in view of STACKOVERFLOW, further in view of WEI, further in view of HAYTON.
Regarding dependent claim 10, incorporating the rejection of claim 9, BUCK does not appear to expressly disclose wherein detecting that the user has shifted the focus from the GUI window comprises detecting that a mouse has not been moved for a predetermined amount of time. BUCK is able to detect various events and uses these events as triggers for managing the recording of data in addition to gaze detection (see e.g. [0032],[0037],[0042]). Incorporating the teachings of HAYTON discussed at claim 2 for at least the same reasons as above cures this deficiency.
Claim 7 is rejected under 35 USC 103 as unpatentable over BUCK in view of STACKOVERFLOW, further in view of CALVO et al. (US 2013/0031462 A1, provided on IDS).
Regarding dependent claim 7, incorporating the rejection of claim 1, BUCK in view of STACKOVERFLOW, combined at least for the reasons discussed above, suggests but does not appear to expressly disclose wherein the status data structure comprises JavaScript localStorage (suggested as the solution in STACKOVERFLOW is a Java-
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK in view of STACKOVERFLOW and CALVO before them, to have combined BUCK (using any storage mechanism) and CALVO (using localstorage of browser when web-based application because it is permanent) and arrived at the status data structure comprises JavaScript localStorage with a reasonable expectation of success, motivated by the fact that localStorage is permanent (until rewritten).
Claims 8 and 17 are rejected under 35 USC 103 as unpatentable over BUCK in view of STACKOVERFLOW, further in view of Buck, Brian (Pub. No.: US 2012/0109813 A1, hereinafter BUCK'813, provided on IDS).
Regarding dependent claim 8, incorporating the rejection of claim 1, BUCK further teaches wherein the status data structure is stored in a storage device associated with a  device (see e.g. [0039] any data recorded may be saved in database 308…any data storage entity that provides for reading/writing access…such as computer’s hard disk). It is acknowledged that BUCK does not describe client device as anything other than a "computer".
BUCK'813 is similarly directed to electronic trading information (see e.g. [0005]) and teaches a monitoring computer system 100 in FIG 1, [0024] that represents a trading station for receiving and displaying market information or other trading related data where actual examples of the computing system include a personal computer, laptop computer, workstation, handheld device, or some other computer-based device.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK in view of STACKOVERFLOW and BUCK'813 before them, to have tried substituting a mobile device (e.g. laptop, handheld) of BUCK'813 for the generic computing device of BUCK with expected and predictable results, each capable of In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982)).
Regarding dependent claim 17, incorporating the rejection of claim 15, BUCK does not appear to expressly disclose the device is a mobile device. 
BUCK'813 is similarly directed to electronic trading information (see e.g. [0005]) and teaches a monitoring computer system 100 in FIG 1, [0024] that represents a trading station for receiving and displaying market information or other trading related data where actual examples of the computing system include a personal computer, laptop computer, workstation, handheld device, or some other computer-based device.
Accordingly, it would have been obvious to one having ordinary skill in graphical user interfaces before the effective filling date of the claimed invention, having the teachings of BUCK in view of STACKOVERFLOW and BUCK'813 before them, to have tried substituting a mobile device (e.g. laptop, handheld) of BUCK'813 for the generic computing device of BUCK with expected and predictable results, each capable of providing a user interface for displaying trading information.




It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).


CONCLUSION
The prior art made of record is considered pertinent to applicant’s disclosure and is recorded on Form PTO-892. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
US 2017/0132016 A1 (ZILBERMAN) adapting the user interface of a mobile application according to the assessment of user attention
US 2019/0378434 A1 (BLAND) notifying user of relative changes from a previous value to a current value in displayed data using a tactile response (includes determining the magnitude of change in [0016]) for visually-impaired users
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY M LEVY whose telephone number is 571-270-3771.  The examiner can normally be reached on Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 



/Amy M Levy/Primary Examiner, Art Unit 2179